      Case 7:20-cr-02139 Document 37 Filed on 05/10/21 in TXSD Page 1 of 3
                                                                           United States District Court
                                                                           Southern District of Texas
                                                                                      FILED

                            UNITED STATES DISTRICT COURT                          MAY O 5 2021
                             SOUTHERN DISTRICT OF TEXAS
                                  McALLEN DIVISION                            Nathan Ochsner, Clerk

UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §   Criminal No. M-20-2139-Sl
                                                 §
JESUS MANUEL CASTILLO, JR.                       §
AGUSTIN CASTILLO                                 §
                                                 §


                          SEALED SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES:

                                           Count One

       From on or about June 16, 2020, to onor about November 10, 2020, in the Southern District

of Texas and within the jurisdiction of the Court, defendants,

                              JESUS MANUEL CASTILLO, JR.
                                         and
                                  AGUSTIN CASTILLO

did knowingly and intentionally conspire and agree together and with other persons known and

unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The

controlled substance involved was 500 grams or more of a mixture or substance containing a

detectable amount of methampetamine, a Schedule II controlled substance.

       In violation of Title 21, United States Code, Sections 846, 84l(a)(l), and 84l(b)(l)(A).

                                           Count Two

       On or about June 16, 2020, in the Southern District of Texas and within the jurisdiction of

the Court, defendants,

                              JESUS MANUEL CASTILLO, JR.
                                         and
                                  AGUSTIN CASTILLO
      Case 7:20-cr-02139 Document 37 Filed on 05/10/21 in TXSD Page 2 of 3




did knowingly and intentionally possess with intent to distribute a controlled substance. The

controlled substance involved was 500 grams or more, that is, approximately 1 kilogram of a

mixture or substance containing a detectable amount of methampetamine, a Schedule II controlled

substance.

        In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(A) and Title

18, United States Code, Section 2.

                                          Count Three

        On or about October 15, 2020, in the Southern District of Texas and within the jurisdiction

of the Court, defendants,

                               JESUS MANUEL CASTILLO, JR.
                                          and
                                   AGUSTIN CASTILLO


did knowingly and intentionally possess with intent to distribute a controlled substance. The

controlled substance involved was 500 grams or more, that is, approximately 1 kilogram of a

mixture or substance containing a detectable amount of methampetamine, a Schedule II controlled

substance.

        In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(A) and Title

18, United States Code, Section 2.

                                           Count Four

        On or about November 10, 2020, in the Southern District of Texas and within the

jurisdiction of the Court, defendants,

                               JESUS MANUEL CASTILLO, JR.



did knowingly and intentionally conspire and agree together and with other persons known and

unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The
      Case 7:20-cr-02139 Document 37 Filed on 05/10/21 in TXSD Page 3 of 3




controlled substance involved was less than 500 grams of a mixture or substance containing a

detectable amount of cocaine, a Schedule II controlled substance.

        In violation of Title 21, United States Code, Sections 846, 841(a)(l), and 841(b)(l)(C).

                                           Count Five

        On or about November 10, 2020, in the Southern District of Texas and within the

jurisdiction of the Court, defendants,

                               JESUS MANUEL CASTILLO, JR.



did knowingly and intentionally possess with intent to distribute a controlled substance. The

controlled substance involved was less than 500 grams, that is, approximately 498 grams of a

mixture or substance containing a detectable amount of cocaine, a Schedule II controlled

substance.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C) and Title

18, United States Code, Section 2.



                                                     A TRUE BILL




                                                     FOREPERSON

 JENNIFER B. LOWERY
 ACTING UNITED STATES ATTORNEY



                    ED STATES ATTORNEY
